      Case 7:20-cv-01038-KOB-SGC Document 4 Filed 11/02/20 Page 1 of 1                       FILED
                                                                                    2020 Nov-02 PM 04:39
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

 MARIO JIMINEZ,                             )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )   Case No. 7:20-cv-01038-KOB-SGC
                                            )
 DON MARTIN, et al.,                        )
                                            )
       Defendants.                          )

                             ORDER OF DISMISSAL
      The magistrate judge filed a report on September 30, 2020, recommending

this action be dismissed without prejudice for lack of prosecution. (Doc. 3)

Although the magistrate judge advised the plaintiff of his right to file specific

written objections within fourteen days, the court received no objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS her recommendation. Therefore, in

accordance with 28 U.S.C. § 1915A(b), the court DISMISSES this action

WITHOUT PREJUDICE for lack of subject matter jurisdiction, as well as lack of

prosecution.

      DONE and ORDERED this 2nd day of November, 2020.



                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        UNITED STATES DISTRICT JUDGE
